People v Bristol (2016 NY Slip Op 04231)





People v Bristol


2016 NY Slip Op 04231


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2013-07542
 (Ind. No. 1936/11)

[*1]The People of the State of New York, respondent, 
vDevon Bristol, appellant.


Lynn W. L. Fahey, New York, NY (Tammy Linn of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, 	Johnnette Traill, Daniel Bresnahan, and Mariana Zelig of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Holder, J.), rendered July 11, 2013, convicting him of robbery in the first degree (four counts), robbery in the second degree (two counts), criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and criminal possession of stolen property in the fifth degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that the Supreme Court excused potential jurors based upon hardship without conducting a sufficient inquiry is unpreserved for appellate review (see People v King, 27 NY3d 147; People v Marshall, 131 AD3d 1074; People v Bruce, 130 AD3d 938) and, in any event, is without merit (see People v Johnson, 116 AD3d 883; People v King, 110 AD3d 1005, 1006, affd 27 NY3d 147; People v Umana, 76 AD3d 1111, 1112; People v Toussaint, 40 AD3d 1017, 1017-1018).
The defendant's contentions regarding the prosecutor's remarks during summation are unpreserved for appellate review. In any event, while certain remarks made by the prosecutor were improper, they were not so flagrant or pervasive as to deprive the defendant of a fair trial (see People v Thompson, 125 AD3d 899; People v Ward, 106 AD3d 842; People v Philbert, 60 AD3d 698; People v Almonte, 23 AD3d 392).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83).
DILLON, J.P., COHEN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court